Citation Nr: 0926659	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  03-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include hypertensive heart disease and hypertension.

2.  Entitlement to service connection for degenerative 
arthritis of the cervical, thoracic and lumbar spine.

3.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1956 and from January 1957 to October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Atlanta, 
Georgia Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in February 2009.  A 
transcript of that hearing has been associated with the 
claims file.  During this hearing, and in a February 2009 
statement, the Veteran withdrew his claims for service 
connection for periodontal disease with loss of teeth and an 
initial disability rating in excess of 10 percent for 
tinnitus.  Therefore, these issues are no longer before the 
Board.  38 C.F.R. § 20.204 (2008).  

The issue of entitlement to an initial disability rating in 
excess of 10 percent for bilateral hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that a heart 
disability, to include hypertensive heart disease and 
hypertension, is causally related to his military service.

2.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that 
degenerative arthritis of the cervical, thoracic and lumbar 
spine is causally related to his military service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, a heart disability, to include hypertensive heart 
disease and hypertension was incurred during active military 
service.  38 U.S.C.A. §§ 1131, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Resolving the benefit of the doubt in the Veteran's 
favor, degenerative arthritis of the cervical, thoracic and 
lumbar spine was incurred during active military service.  38 
U.S.C.A. §§ 1131. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including arthritis and hypertension, if manifested 
to a compensable degree within one year after discharge from 
service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. § 1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his heart 
disability, to include hypertensive heart disease and 
hypertension, and degenerative arthritis of the cervical, 
thoracic and lumbar spine both manifested in service and have 
continued thereafter.  During a February 2009 Travel Board 
hearing, the Veteran testified that he was, in fact, treated 
for high blood pressure during his active service and that he 
developed back pain due to some heavy lifting in service.

Service treatment records reflect that the Veteran was 
treated for complaints of low back pain in July 1973.  A 
March 1973 x-ray report noted a questionable transitional 
vertebra L5-S.  An April 1975 report noted the Veteran 
complained of low back pain with a history of back problems 
for one and a half years, since July 1973, and an 
accompanying x-ray reflected findings of questionable 
lumbarization of S1 and questionable expanded disc space in 
L4-L5, although films were noted as not optimal.  He was 
diagnosed with a questionable defect in L4-L5-S1.  Service 
treatment records also reflect that the Veteran was treated 
for complaints of pain and pressure in his chest in October 
1973 and reported frequent shortness of breath with exertion 
with seldom high blood pressure.  Electrocardiogram (ECG) 
reports from October 1973, August 1974 and July 1975 reflect 
normal tracings, however the August 1974 report also noted 
borderline left ventricular hypertrophy.  No findings related 
to the back or heart were noted in the separation 
examination.

Private medical records from 1978 to April 2008 reflect that 
the Veteran was variously treated for and diagnosed with back 
conditions including:  degenerative back disease; 
degenerative changes in the lumbar spine; chronic and 
radicular low back pain; degenerative disc disease of the 
lumbar spine with sciatica; cervical back pain; cervical pain 
with decreased range of motion and muscle tightness; chronic 
neck pain; upper back pain and tightness; cervical strain, 
neck spasm; symptoms consistent with disc protrusion in 
lumbar spine; neck and back pain with spondylolesthesis; 
decreased cervical range of motion; decreased cervical facet 
mobility; cervical spondylitis and spondylosis; back spasm; 
degenerative disc disease of the lumbar and cervical spine 
with foraminal narrowing and spurring; L5 partial 
sacrilization; C4-5 deformity due to disc bulge; spur on the 
neck and slip disc on the low back; herniated disc at C4-5 
with stenosis; lumbar spondylosis and stenosis; cervical 
discopathy and right sacroililiac pain; and bilateral 
sacroilitis.   These records reflect that the Veteran was 
initially treated for acute low back strain in 1978 and 
cervical spondylosis in November 1983.  

Private medical records from 1978 to April 2008 and VA 
outpatient treatment reports from September 2001 to July 2008 
reflect that the Veteran was variously treated for and 
diagnosed with heart conditions, including:  hypertensive 
cardiovascular disease; chest pain, high blood pressure; 
hypertension; systolic hypertension; asymptomatic aortic 
stenosis; myocardial infarction; status post angioplasty; 
angina pectoris; exertional angina; status post triple 
coronary artery bypass graft; possible myocardial ischemia; 
and mild aortic valve sclerosis.  

In a March 2001 VA examination, the Veteran was diagnosed 
with degenerative arthritis of the lumbosacral and thoracic 
spine with radiculopathy, degenerative arthritis of the 
cervical spine, essential hypertension, treated and 
hypertensive cardiovascular disease, status-post cardiac 
bypass surgery.  No opinions were provided.  

By a February 2009 statement, a private physician reported 
that he had served with the Veteran on active duty as a 
general medical officer from July 1974 to June 1975, at which 
time he provided care for the Veteran's ongoing back pain due 
to a previous military injury.  

In a February 2009 statement, the Veteran's private treating 
physician reported that he had been treating the Veteran for 
the past 20 years.  The physician also reported that the 
Veteran had a history of hypertension for approximately 50 
years, dating back to his military service.  The physician 
reported that the Veteran's hypertension and its poor control 
in the 1960's and 1970's contributed to his coronary artery 
disease, from which he suffered currently. 

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's current heart 
disability, to include hypertensive heart disease and 
hypertension, and degenerative arthritis of the cervical, 
thoracic and lumbar spine were incurred by during his active 
service.  

With regard to the Veteran's heart disability, the Board 
notes that the Veteran complained of frequent shortness of 
breath with exertion during his active service and an August 
1974 ECG report reflected findings of borderline borderline 
left ventricular hypertrophy, approximately one year prior to 
his separation from active service.  In addition, the post-
service medical evidence reflects treatment for a current 
heart disability, including hypertensive heart disease, 
hypertension and coronary artery disease.  Finally, the Board 
finds that a medical nexus to service was established by way 
of the February 2009 private medical opinion, wherein the 
Veteran's private treating physician opined that the 
Veteran's hypertension dated back to his military service and 
its poor control in the 1960's and 1970's contributed to his 
current coronary artery disease.  The Board notes that while 
the physician did not review the Veteran's file, nor had he 
treated the Veteran since his active service, the Board will 
resolve doubt in the Veteran's favor as the medical opinion 
was based on the private physician's treatment of the Veteran 
for the past 20 years, the Veteran's history and his own 
professional expertise.  On balance, there is evidence of 
treatment for complaints of shortness of breath and a heart 
condition in service, a current diagnosis of a heart 
disability to include hypertensive heart disease and 
hypertension, and a private physician's statement indicating 
a medical nexus between the Veteran's active service and his 
current heart disability.  Thus, resolving all reasonable 
doubt in favor of the Veteran, service connection for a heart 
disability, to include hypertensive heart disease and 
hypertension, is warranted.  38 C.F.R. § 3.102 (2008).  See 
also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

With respect to the Veteran's degenerative arthritis of the 
cervical, thoracic and lumbar spine, the Board finds that the 
Veteran was treated for a low back disability on several 
occasions in service with some questionable diagnoses and x-
rays regarding defects in the Veteran's lumbar spine.  The 
Board also acknowledges that the Veteran is currently treated 
for and diagnosed with cervical, thoracic and lumbar spine 
disabilities.  The post-service medical evidence also 
reflects that the Veteran was initially treated for a low 
back disability in 1978, approximately within 3 years of his 
active service, for which he has been continually treated for 
since that time.  Finally, the Board observes that a February 
2009 private physician stating that he in fact, had treated 
the Veteran for back pain and associated movement disorder 
during the Veteran's active service.  This private opinion 
thereby indicates that the Veteran's current back disability 
began during the Veteran's active service.  On balance, there 
is evidence of treatment for back problems during the 
Veteran's active service, the continuity of treatment for 
symptoms of a back condition since 1978 and the Veteran's 
private physician's statement regarding treatment for the 
Veteran's back condition in service and indicating that his 
current condition initially manifested during active service.  
Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for degenerative arthritis of the 
cervical, thoracic and lumbar spine is warranted.  38 C.F.R. 
§ 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a heart disability, to include 
hypertensive heart disease and hypertension, is granted.

Service connection for degenerative arthritis of the 
cervical, thoracic and lumbar spine is granted.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for an 
initial disability rating in excess of 10 percent for 
bilateral hearing loss.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that the symptoms 
of his bilateral hearing loss have gotten worse.  During a 
February 2009 Travel Board hearing, the Veteran testified 
that his current bilateral hearing loss affected the quality 
of his daily life.  The Veteran reported that he had 
misunderstood a request for a meeting with the chief 
executive officer during his employment.  He also stated that 
he could not discern sounds within a large group, he had 
trouble hearing telephone conversations, he had difficulty 
discerning pitch, ongoing noises would distort one on one 
conversations with another person and he was unable to hear 
his alarm clock or the door chimes in his house.  He also 
testified that even with his hearing aids, he still had 
problems hearing at times and would wear them every day, 
although he felt that he needed to have stronger and more 
advanced devices.  The Veteran's wife testified that she had 
to ask her husband questions five to six times and had to get 
very close to him to talk.  Finally, the Veteran testified 
that he would submit to a new VA examination if the Board 
felt that it was necessary.

VA outpatient treatment reports from September 2001 to July 
2008 reflect that the Veteran received treatment for hearing 
loss and his hearing aids continually.  Audiometric testing 
was performed in September 2001, October 2003, January 2005 
and November 2006.  The audiology evaluation reports in 
September 2001, October 2003 and January 2005 included 
audiometric findings of pure tone hearing threshold levels 
that are shown in graphic form instead of numeric form.  The 
Board is precluded from applying these graphic results to the 
criteria of 38 C.F.R. § 3.385 in order to determine the 
severity of any hearing loss disability.  See Kelly v. Brown, 
7 Vet. App. 471 (1995) (holding that neither the Board nor 
the RO may not interpret graphical representations of 
audiometric data).  In the November 2006 VA outpatient 
treatment report, audiometric testing revealed that the 
hearing threshold levels in decibels in the right ear were 
30, 35, 60, 70, and 80 at 500, 1000, 2000, 3000 and 4000 
Hertz respectively.  At corresponding frequencies in the left 
ear, the hearing threshold levels in decibels were 20, 35, 
55, 75, and 75 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  Pure tone averages were 61 in the right ear 
and 60 in the left.  The Board notes that speech recognition 
scores were not tested under the Maryland CNC guidelines.  

In a March 2001 VA examination, audiometric testing revealed 
that the hearing threshold levels in decibels in the right 
ear were 35, 30, 45, 60, and 75 at 500, 1000, 2000, 3000 and 
4000 Hertz respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 25, 
30, 45, 60 and 80 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  Pure tone averages were 53 in the right ear 
and 54 in the left.  Maryland CNC speech recognition scores 
were 100 percent in the right ear and 96 percent in the left.  
The examiner diagnosed the Veteran with hearing loss with 
tinnitus and instructed him to wear hearing protection 
whenever exposed to loud sound.  

In a July 2007 VA examination, audiometric testing revealed 
that the hearing threshold levels in decibels in the right 
ear were 35, 35, 60, 70, and 75 at 500, 1000, 2000, 3000 and 
4000 Hertz respectively.  At corresponding frequencies in the 
left ear, the hearing threshold levels in decibels were 25, 
35, 55, 80 and 80 at 500, 1000, 2000, 3000 and 4000 Hertz 
respectively.  Pure tone averages were 60 in the right ear 
and 62 in the left.  Maryland CNC speech recognition scores 
were 80 percent in the right ear and 78 percent in the left.  

The Board concludes that further findings relating to the 
Veteran's bilateral hearing loss are needed to evaluate the 
current severity of this disability.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008).  As the Veteran was last examined 
at the VA in July 2007, approximately two years ago, and the 
Veteran's statements and testimony indicate a worsening of 
symptoms, especially with regard to the affect on his daily 
life, the Board finds that a current VA examination is 
necessary to adequately evaluate the claim.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all VA 
treatment records regarding the Veteran's 
service-connected bilateral hearing loss 
that are not currently in the claims 
folder, since July 2008.  Similarly, the 
RO/AMC should request any additional 
private medical records identified by the 
Veteran, if any, regarding treatment for 
the Veteran's service-connected bilateral 
hearing loss that are not currently in the 
claims folder.  The Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.

2.  The RO/AMC should schedule the Veteran 
for a VA audiology examination by an 
appropriate specialist to determine the 
current severity of his service-connected 
bilateral hearing loss.  The claims folder 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All necessary diagnostic 
testing should be performed, and all 
clinical findings should be reported in 
detail.  The examiner should also comment 
on the affect of the Veteran's bilateral 
hearing loss on his daily life.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for an increased rating should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


